 

Exhibit 10.3 

 

RLTIP – Second RSU Grant

 



KINIKSA PHARMACEUTICALS, LTD.
2018 INCENTIVE AWARD PLAN

 

RESTRICTED SHARE Unit Grant Notice

 

Capitalized terms not specifically defined in this Restricted Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2018
Incentive Award Plan (as amended from time to time, the “Plan”) or the
Rilonacept Long-Term Incentive Plan (as amended from time to time, the “RLTIP”)
of Kiniksa Pharmaceuticals, Ltd. (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan, the RLTIP and the Restricted Share Unit
Agreement attached as Exhibit A (the “Agreement”), all of which are incorporated
into this Grant Notice by reference.

 

Participant:       Grant Date1:       Number of RSUs2:       Vesting Schedule:
Subject to the terms of the Agreement, the RSUs will vest in a single
installment on the second anniversary of the Grant Date.

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the RLTIP and the Agreement. Participant has
reviewed the Plan, the RLTIP, this Grant Notice and the Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
the RLTIP, this Grant Notice and the Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the RLTIP, this Grant
Notice or the Agreement.

 

KINIKSA PHARMACEUTICALS, LTD.PARTICIPANT

 

By:      Name:    [Participant Name] Title:     

 



 



1FDA Milestone achievement date. 2To be determined in accordance with the RLTIP
based on the Target Award Value, the Earnout Percentage and Upside Earnout
Percentage, all as determined in accordance with the RLTIP.

 



 

 

 

Exhibit A

 

RESTRICTED Share UNIT AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan or the RLTIP.

 

Article I.

general

 

1.1                Award of RSUs and Dividend Equivalents.

 

(a)                The Company has granted the RSUs to Participant effective as
of the grant date set forth in the Grant Notice (the “Grant Date”). Each RSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash, in either case, as set forth in this Agreement. Participant will
have no right to the distribution of any Shares or payment of any cash until the
time (if ever) the RSUs have vested.

 

(b)                The Company hereby grants to Participant, with respect to
each RSU, a Dividend Equivalent for ordinary cash dividends paid to
substantially all holders of outstanding Shares with a record date after the
Grant Date and prior to the date the applicable RSU is settled, forfeited or
otherwise expires. Each Dividend Equivalent entitles Participant to receive the
equivalent value of any such ordinary cash dividends paid on a single Share. The
Company will establish a separate Dividend Equivalent bookkeeping account (a
“Dividend Equivalent Account”) for each Dividend Equivalent and credit the
Dividend Equivalent Account (without interest) on the applicable dividend
payment date with the amount of any such cash paid.

 

1.2               Incorporation of Terms of Plan and RLTIP. The RSUs are subject
to the terms and conditions set forth in this Agreement and the Plan and the
RLTIP, which are incorporated herein by reference. In the event of any
inconsistency between the Plan or the RLTIP and this Agreement, the terms of the
Plan and the RLTIP will control.

 

1.3               Unsecured Promise. The RSUs and Dividend Equivalents will at
all times prior to settlement represent an unsecured Company obligation payable
only from the Company’s general assets.

 

Article II.

VESTING; forfeiture AND SETTLEMENT

 

2.1               Vesting; Forfeiture; Change in Control.

 

(a)                The RSUs will vest according to the vesting schedule in the
Grant Notice except that any fraction of an RSU that would otherwise be vested
will be accumulated and will vest only when a whole RSU has accumulated. In the
event of Participant’s termination of employment with the Company or a
Subsidiary for any reason, all unvested RSUs will immediately and automatically
be cancelled and forfeited, except as otherwise determined by the Administrator
or provided in a binding written agreement between Participant and the Company
and subject to Section 2.1(b) below. In addition, in the event it is no longer
possible for the Company to achieve the FDA Milestone, all unvested RSUs will
immediately and automatically be cancelled and forfeited for no consideration,
unless otherwise determined by the Administrator. Dividend Equivalents
(including any Dividend Equivalent Account balance) will vest or be forfeited,
as applicable, upon the vesting or forfeiture of the RSU with respect to which
the Dividend Equivalent (including the Dividend Equivalent Account) relates.

 



 

 

 

(b)                Notwithstanding the foregoing, in the event of a Change in
Control, the RSUs will be treated as set forth in Section 6 of the RLTIP.

 

2.2               Settlement.

 

(a)                RSUs and Dividend Equivalents (including any Dividend
Equivalent Account balance) will be paid in Shares or cash at the Company’s
option as soon as administratively practicable after the vesting of the
applicable RSU, but in no event more than sixty (60) days after the RSU’s
vesting date. Notwithstanding the foregoing, the Company may delay any payment
under this Agreement that the Company reasonably determines would violate
Applicable Law until the earliest date the Company reasonably determines the
making of the payment will not cause such a violation (in accordance with
Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the Company reasonably
believes the delay will not result in the imposition of excise taxes under
Section 409A.

 

(b)                If an RSU is paid in cash, the amount of cash paid with
respect to the RSU will equal the Fair Market Value of a Share on the day
immediately preceding the payment date. If a Dividend Equivalent is paid in
Shares, the number of Shares paid with respect to the Dividend Equivalent will
equal the quotient, rounded down to the nearest whole Share, of the Dividend
Equivalent Account balance divided by the Fair Market Value of a Share on the
day immediately preceding the payment date.

 

Article III.
TAXATION AND TAX WITHHOLDING

 

3.1               Representation. Participant represents to the Company that
Participant has reviewed with Participant’s own tax advisors the tax
consequences of this Award and the transactions contemplated by the Grant Notice
and this Agreement. Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents.

 

3.2               Tax Withholding.

 

(a)                Unless the Administrator otherwise determines, the Company
will (i) withhold from amounts otherwise payable under the Award in cash an
amount that the Company determines to be necessary to satisfy applicable tax
withholding obligations arising as a result of such cash payment under the Award
and (ii) withhold from the Shares otherwise issuable under the Award a number of
whole Shares which have a fair market value on the date of such withholding that
the Company determines to be necessary to satisfy applicable tax withholding
obligations arising as a result of such issuance of Shares under the Award.

 

(b)                Participant acknowledges that Participant is ultimately
liable and responsible for all taxes owed in connection with the RSUs and the
Dividend Equivalents, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs or Dividend Equivalents, and that, except as set forth in Section
3.2(a), all such taxes must be satisfied in accordance with Section 9.5 of the
Plan. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the Dividend Equivalents or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure the RSUs or Dividend Equivalents to reduce
or eliminate Participant’s tax liability.

 



A-2

 

 

Article IV.

other provisions

 

4.1               Adjustments. Participant acknowledges that the RSUs, the
Shares subject to the RSUs and the Dividend Equivalents are subject to
adjustment, modification and termination in certain events as provided in this
Agreement, the RLTIP and the Plan.

 

4.2               Notices. Any notice to be given under the terms of this
Agreement to the Company must be in writing and addressed to the Company in care
of the Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files. By a notice given pursuant to
this Section, either party may designate a different address for notices to be
given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

 

4.3               Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

4.4               Conformity to Securities Laws. Participant acknowledges that
the Plan, the RLTIP, the Grant Notice and this Agreement are intended to conform
to the extent necessary with all Applicable Laws and, to the extent Applicable
Laws permit, will be deemed amended as necessary to conform to Applicable Laws.

 

4.5               Successors and Assigns. The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth in the Plan, the RLTIP, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

4.6               Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan, the RLTIP or this Agreement, if Participant is
subject to Section 16 of the Exchange Act, the Plan, the RLTIP, the Grant
Notice, this Agreement, the RSUs and the Dividend Equivalents will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

 

4.7               Entire Agreement. The Plan, the RLTIP, the Grant Notice and
this Agreement (including any exhibit hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

4.8               Agreement Severable. In the event that any provision of the
Grant Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

 



A-3

 

 

4.9               Limitation on Participant’s Rights. Participation in the Plan
and the RLTIP confers no rights or interests other than as herein provided. This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust. Neither the Plan
nor any underlying program, including the RLTIP, in and of itself, has any
assets. Participant will have only the rights of a general unsecured creditor of
the Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs and Dividend Equivalents, and rights no greater than the
right to receive cash or the Shares as a general unsecured creditor with respect
to the RSUs and Dividend Equivalents, as and when settled pursuant to the terms
of this Agreement.

 

4.10           Not a Contract of Employment. Nothing in the Plan, the RLTIP, the
Grant Notice or this Agreement confers upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

4.11           Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

* * * * *

 



A-4

 